            Case 2:20-cv-00309-JLR-MLP Document 20 Filed 04/20/20 Page 1 of 4



 1
     A. THE HON. JAMES L. ROBART
 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 9
   LIBERTY MUTUAL INSURANCE
10 COMPANY, and LIBERTY INSURANCE                    No. 2:20-cv-00309 JLR
   CORPORATION,
11                                                    ORDER GRANTING NOTICE OF
12                                        Plaintiffs, DISMISSAL WITHOUT PREJUDICE

13                               vs.
14
   BENJAMIN LANGE and CAROLYN
15 LANGE, his spouse, and the marital
   community composed thereof, and C.L., a
16
   single individual,
17
                                    Defendants.
18

19
             The Court, having considered Plaintiffs’ Notice of Voluntary Dismissal Without
20
     Prejudice Under Fed. R. Civ. P. 41(a)(1)(A)(i), hereby ORDERS that Defendant C.L. shall be
21
     dismissed from this action without prejudice.
22
             DATED this 17th day of April, 2020.
23

24

25
                                                       A
                                                       JAMES L. ROBART
26                                                     United States District Judge


      [PROPOSED] ORDER GRANTING NOTICE OF                                    901 FIFTH AVENUE, SUITE 1700
      DISMISSAL WITHOUT PREJUDICE (Cause No.                                 SEATTLE, WASHINGTON 98164
      2:20-cv-00309 JLR) – 1                                                    TELEPHONE: (206) 623-4100
                                                                                   FAX: (206) 623-9273
      cpw/CPW1379.666/3532415x
            Case 2:20-cv-00309-JLR-MLP Document 20 Filed 04/20/20 Page 2 of 4



 1
     Presented by:
 2

 3
     s/ Sarah L. Eversole
 4   Sarah L. Eversole, WSBA No. 36335
     WILSON SMITH COCHRAN DICKERSON
 5   901 Fifth Avenue, Suite 1700
 6   Seattle, WA 98164-2050
     Telephone: (206) 623-4100
 7   Fax: (206) 623-9273
 8   Email: eversole@wscd.com
     Of Attorneys for Plaintiff Liberty Mutual
 9   Insurance Corp. & Liberty Insurance Corp.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      [PROPOSED] ORDER GRANTING NOTICE OF                        901 FIFTH AVENUE, SUITE 1700
      DISMISSAL WITHOUT PREJUDICE (Cause No.                     SEATTLE, WASHINGTON 98164
      2:20-cv-00309 JLR) – 2                                        TELEPHONE: (206) 623-4100
                                                                       FAX: (206) 623-9273
      cpw/CPW1379.666/3532415x
           Case 2:20-cv-00309-JLR-MLP Document 20 Filed 04/20/20 Page 3 of 4



 1
            DATED this 10th day of April, 2020.
 2

 3                                        WILSON SMITH COCHRAN DICKERSON
 4
                                          s/Sarah L. Eversole
 5                                      Sarah L. Eversole, WSBA No. 36335
                                        WILSON SMITH COCHRAN DICKERSON
 6                                      901 Fifth Avenue, Suite 1700
 7                                      Seattle, WA 98164-2050
                                        Telephone: (206) 623-4100
 8                                      Fax: (206) 623-9273
 9                                      Email: eversole@wscd.com
                                        Of Attorneys for Plaintiff Liberty Mutual Insurance
10                                      Corporation & Liberty Insurance Corporation
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     [PROPOSED] ORDER GRANTING NOTICE OF                                      901 FIFTH AVENUE, SUITE 1700
     DISMISSAL WITHOUT PREJUDICE (Cause No.                                   SEATTLE, WASHINGTON 98164
     2:20-cv-00309 JLR) – 3                                                      TELEPHONE: (206) 623-4100
                                                                                    FAX: (206) 623-9273
     cpw/CPW1379.666/3532415x
           Case 2:20-cv-00309-JLR-MLP Document 20 Filed 04/20/20 Page 4 of 4



 1
                                CERTIFICATE OF ELECTRONIC SERVICE
 2

 3         I hereby certify that on the date set forth below, I electronically filed the foregoing with
   the Clerk of the Court using the CM/ECF system, which will send notification of such filing to
 4 those attorneys of record registered on the CM/ECF system. All other parties (if any) shall be
   served in accordance with the Federal Rules Of Civil Procedure.
 5

 6 DATED this 10th of April, 2020.

 7                                                 s/ Alex Susoeff
                                                   Alex Susoeff
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     [PROPOSED] ORDER GRANTING NOTICE OF                                           901 FIFTH AVENUE, SUITE 1700
     DISMISSAL WITHOUT PREJUDICE (Cause No.                                        SEATTLE, WASHINGTON 98164
     2:20-cv-00309 JLR) – 4                                                           TELEPHONE: (206) 623-4100
                                                                                         FAX: (206) 623-9273
     cpw/CPW1379.666/3532415x
